Taylor, P. J., dissenting: The affirmation of the judgment is based upon the conclusion that the tenant is rightfully in possession, although he can be considered to have that right only by reason of that which lies wholly in parol and which is rendered nugatory by the statute of frauds. In Eichorn v. Peterson, supra, the original lease, signed by the parties, thus satisfying the statute of frauds, created, unqualifiedly, at the time it was executed, “the privilege to a further lease of five years. ’ ’ The lease in the instant case did not. It provided as a prerequisite a writing, a registered letter, something which would be safe evidence that the lessee was bound. The statute of frauds, as its title imports, exists to prevent fraud and perjury. Yet, here, the lessee is allowed to establish his right to present possession — and inferentially, for five years — by a matter wholly in parol; and that, further, even in the face of his admitted agreement to furnish a writing. As the competent evidence, in my judgment, shows that under the law he had no right to possession, I am constrained to dissent.